Citation Nr: 1020496	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1952 to 
June 1954.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In that decision, the RO determined that new and 
material evidence had not been received sufficient to reopen 
a claim of service connection for a left foot disability.  

In an August 2008 Board decision, new and material evidence 
was found sufficient to reopen the claim for service 
connection for a left foot disability.  The Board then 
remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In the August 2008 remand, the Veteran was to receive a VA 
examination to determine the nature and etiology of any left 
foot disability.  For any left foot disability diagnosed on 
examination, the examiner was to express an opinion as to 
whether it was at least as likely as not (a 50 percent 
probability or greater) that such disability had its clinical 
onset in service or was otherwise related to active service.  

The Veteran reported painful arches in an April 1952 service 
treatment record, and pes planus was ruled out in an October 
10, 1952 record.  An October 31, 1952 orthopedic record 
showed the Veteran had complaints of pain in the region of 
the head of the second metatarsal only when bearing heavy 
weight.  The examination was otherwise normal; there was no 
point tenderness.  A June 1954 separation examination was 
negative.  

A December 1992 record from Dr. Cutler showed an impression 
of plantar fasciitis of the left foot.  A July 2004 VA 
podiatry consultation also showed an assessment of fasciitis.  

At a November 2008 VA examination, the claim file was 
reviewed and it was noted there was no record of the Veteran 
having a foot fracture while in service.  Physical 
examination of the left foot revealed moderate edema, 
tenderness, and moderate superficial varicosities of the 
distal leg and foot.  He also had a moderate fungal infection 
of the left foot.  Palpation of the dorsum of the left foot 
showed no abnormalities.  

X-rays of the left foot showed an old healed fracture 
deformity of the fifth distal metatarsal and slight 
degenerative joint disease of the metatarsalphalangeal joint 
of the left great toe and of the interphalangeal joint of the 
left great toe.  The Veteran was diagnosed with 1) pes planus 
of the left foot; 2) metatarsalgia of the left foot; and 3) a 
healed fracture of the left fifth distal metatarsal with 
continued minimal foot pain.  The examiner stated that pes 
planus could not be related to service because no diagnosis 
was rendered at the time, but that it would be "pure 
speculation to relate the current left foot condition or [X-
ray] evidence of a healed fracture to any documented event in 
service."  

As pointed out in the April 2010 informal hearing 
presentation, the November 2008 examiner did not provide an 
adequate opinion.  

On remand, the claim file should be returned to the original 
examiner or a new examiner, so that each foot disability 
could be addressed.  The etiology of the left foot 
metatarsalgia and healed fracture of the left fifth 
metatarsal should be identified.  Compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The examiner should also address the fact that while in 
service the Veteran complained of left foot pain in the in 
the region of the head of the second metatarsal while only a 
past fracture of the fifth metatarsal was shown by recent X-
rays.  The Board cannot give weight to a statement that the 
examiner is unable to provide an opinion without resorting to 
mere speculation, especially when the examiner does not state 
why speculation would be necessary.  Such a statement is not 
an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  

Accordingly, the case is REMANDED for the following action: 

1. Return the claim file to the November 
2008 VA examiner (or, if necessary, 
schedule the Veteran for a new VA 
examination) to determine the nature and 
etiology of any and all left foot 
disabilities.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  

For each left foot disability diagnosed, 
the examiner should express an opinion as 
to whether it is at least as likely as not 
or a 50 percent probability or greater 
that such a disorder had its clinical 
onset in service or is otherwise related 
to active service.  In answering this 
question, the examiner should address the 
following: 
*	the December 1992 record from Dr. 
Cutler and the July 2004 VA podiatry 
consultation showing assessments of 
fasciitis; 
*	the October 31, 1952 orthopedic 
record which showed the Veteran had 
complaints of pain in the region of 
the head of the second metatarsal and 
that fact that the current X-rays 
only show a past fracture of the 
fifth metatarsal; and 
*	the November 2008 VA examination 
which showed a diagnoses of: 1) a 
fungal infection of the left foot, 2) 
degenerative joint disease of the 
left foot, and 3) metatarsalgia.  

Complete rationale should be given for all 
opinions reached.  If the examiner cannot 
determine the etiology of a left foot 
disability without resorting to 
speculation, the examiner should explain 
the reason for this statement.  

2. Re-adjudicate the Veteran's claim for 
service connection for a left foot 
disability.  If the benefits sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal, as well as 
a summary of the evidence received since 
the issuance of the most recent 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

